UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6469


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CLEVE ALEXANDER JOHNSON, a/k/a Cuz,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00233-TDS-1; 1:12-cv-00571-TDS-JLW)


Submitted:   October 20, 2016             Decided:   November 7, 2016


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Harvey Alexander Carpenter, IV, LAW OFFICES OF H.A. CARPENTER
IV, Greensboro, North Carolina, for Appellant. Joan Brodish
Childs, Sandra Jane Hairston, Robert Michael Hamilton, Angela
Hewlett Miller, Assistant United States Attorneys, Randall
Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cleve       Alexander      Johnson       seeks     to     appeal   the    district

court’s    order     adopting        the    report    and    recommendation      of    the

magistrate judge and denying Johnson’s 28 U.S.C. § 2255 (2012)

motion.    The notice of appeal was received in the district court

after expiration of the appeal period.                       However, Johnson claims

that he did not receive notice of the district court’s final

order in a timely manner.                  Accordingly, we remand the case for

the limited purpose of allowing the district court to determine

whether    the     time   for    filing       a     notice    of   appeal     should    be

reopened     under    Fed.      R.    App.     P.    4(a)(6).       The     record,    as

supplemented, will then be returned to this court for further

consideration.



                                                                               REMANDED




                                              2